UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended December 31, 2008 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 000-53523 Link Scaffold Products North America, Inc. (Exact name of registrant as specified in its charter) Nevada None (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 2102-102 Avenue Edmonton, AB T6P-1W3, Canada (Address of principal executive offices) (780) 449-6111 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [ ]Accelerated filer[ ] Non-accelerated filer[ ]Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [] Number of shares of common stock outstanding as of February 11, 2009: CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-Q under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-Q. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-Q that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. 1 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 11 ITEM 3. QUANTITATIVE ANDQUALITATIVE DISCLOSURES ABOUT MARKET RISK 12 ITEM 4. CONTROLS AND PROCEDURES 12 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 13 ITEM 1A. RISK FACTORS 13 ITEM 2. CHANGES IN SECURITIES AND USE OF PROCEEDS 13 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 13 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 13 ITEM 5. OTHER INFORMATION 13 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 13 SIGNATURES 14 INDEX TO EXHIBITS 15 2 Table of Contents ITEM 1.FINANCIAL STATEMENTS Link Scaffold Products North America, Inc.December 31, 2008 Table of Contents Page Financial Statements Balance Sheet4 Statement of Operations5 Statement of Cash Flows6 Statement of Stockholders’ Equity7 Notes to Financial Statements8-10 3 Table of Contents LINK SCAFFOLD PRODUCTS NORTH AMERICA, INC. BALANCE SHEET AS AT DECEMBER 31, 2008 (Unaudited) ASSETS December 31, September 30, March 31, 2008 2008 2008 ACCOUNT RECEIVABLE $ 1 $ 1 $ 1 TOTAL ASSETS $ 1 $ 1 $ 1 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES - - - STOCKHOLDERS' EQUITY SHARE CAPITAL(note 4) $ 1 $ 1 $ 1 RETAINED EARNINGS - - - TOTAL STOCKHOLDERS' EQUITY 1 1 1 TOTAL LIABILITIES & STOCKHOLDERS' EQUITY $ 1 $ 1 $ 1 APPROVED BY THE BOARD The accompanying notes are an integral part of these financial statements 4 Table of Contents LINK SCAFFOLD PRODUCTS NORTH AMERICA, INC. STATEMENT OF OPERATIONS FOR THE NINE MONTHS ENDED DECEMBER 31, 2008 (Unaudited) Nine months Six months Year Ended ended Dec. 31, ended Sept. 30, March 31, 2008 2008 2008 REVENUE Scaffold Rental & Services - - $ 5,263,933 Equipment Sales - - 298,343 - - 5,562,276 COST OF GOODS SOLD Cost of equipment sales - - (403,163 ) Cost of Rental Services - - 313,172 - - (89,991 ) GROSS PROFIT - - 5,652,267 EXPENSES Wages and subcontracting - - 3,947,689 Automotive and travel - - 211,520 Insurance - - 84,262 Office - - 63,136 Professional fees - - 138,008 Telephone and utilities - - 64,078 Advertising and promotion - - 80,363 Freight - - 33,866 Bank charges and interest - - 125,757 Property taxes - - 1,385 Materials - - 94,522 Repairs and maintenance - - 153,406 - - 4,997,992 INCOME BEFORE THE UNDERNOTED - - 654,275 Amortization - - 150,525 (Gain)/loss on disposal of fixed assets - - 4,549 Interest on long-term debt - - 178,628 Forgiveness of loan to subsidiary company - - 100,000 Loss on disposition of subsidiary company - - 1,095,702 - - 1,529,404 INCOME (LOSS) BEFORETAXES - - (875,129 ) PROVISION FOR (RECOVERY OF) INCOME TAXES - - (85,312 ) NET INCOME (LOSS) ON DISCONTINUED OPERATIONS - - (789,817 ) RETAINED EARNINGS , BEGINNING OF YEAR - - 789,817 RETAINED EARNINGS, END OF YEAR - - - NET INCOME (LOSS) PER SHARE Weighted average shares outstanding 15,000,000 15,000,000 15,000,000 Earnings per share (basic & diluted) - - $(0.05 ) The accompanying notes are an integral part of these financial statements 5 Table of Contents LINK SCAFFOLD PRODUCTS NORTH AMERICA, INC. STATEMENT OF CASH FLOWS FOR THE NINE MONTHS ENDED DECEMBER 31, 2008 (Unaudited) Nine months Six months Year Ended ended Dec. 31, ended Sept. 30, March 31, 2008 2008 2008 OPERATING ACTIVITIES Net income (Loss) - - $ (789,817 ) Items not affecting cash: Deferred income taxes - - (64,842 ) (Gain)/ loss on disposal of fixed assets - - 4,549 Amortization - - 150,525 - - (699,585 ) Net changes in non-cash working capital Accounts receivable - - 664,521 Prepaid expenses and other current assets - - 24,682 Scaffolding inventory - - 1,062,792 Accounts payable and accrued liabilities - - (264,655 ) Income taxes payable - - (177,470 ) - - 1,309,870 Net Cash (used in) provided by operating activities - - 610,285 CASH FLOWS FROM INVESTING ACTIVITIES Purchase (disposal) of scaffold equipment - - 446,215 Purchase (disposal) of fixed assets - - 637,937 Net cash provided by (used in) investing activities - - 1,084,152 CASH FLOWS FROM FINANCING ACTIVITIES Share capital adjustment - - (9 ) Repayments of mortgage payable - - (338,481 ) Repayments of long-term debt - - (710,865 ) Proceeds from long-term debt - - - Repayment of capital lease obligations - - (64,379 ) Repayment of amounts due to related parties - - (88,972 ) Net cash provided by (used in) financing activities - - (1,202,706 ) Net (increase)decrease in bank indebtedness - - 491,731 BANK INDEBTEDNESS, BEGINNING OF YEAR - - (491,731 ) CASH (BANK INDEBTEDNESS), END OF YEAR - - - Supplemental Information: Interest paid 178,628 Income taxes paid (Recovered) (85,312) The accompanying notes are an integral part of these financial statements 6 Table of Contents LINK SCAFFOLD PRODUCTS NORTH AMERICA, INC. STATEMENT OF STOCKHOLDERS’ EQUITY AS AT DECEMBER 31, 2008 (Unaudited) Retained Common Stock Earnings Total Shares Amount Balance April 1, 2005 15,000,000 $10 $29,061 $29,071 Net Income March 31, 2006 $354,576 $354,576 Balance March 31, 2006 15,000,000 $10 $383,637 $383,647 Net Income March 31, 2007 $406,180 $406,180 Balance March 31, 2007 15,000,000 $10 $789,817 $789,827 Disposition of subsidiary $(9) $(9) Net Loss March 31, 2008 $(789,817) $(789,817) Balance March 31, 2008 15,000,000 $1 - $1 Net Earnings for the nine months ended Dec. 31, 2008 - - Balance December 31, 2008 15,000,000 $1 - $1 The accompanying notes are an integral part of these financial statements 7 Table of Contents LINK SCAFFOLD PRODUCTS NORTH AMERICA, INC. NOTES TO FINANCIAL STATEMENTS AS AT DECEMBER 31, 2008 (Unaudited) NOTE 1. GENERAL ORGANIZATION AND BUSINESS Nevada Central Products Inc. was incorporated under the laws of the state of Nevada on May 23, 2002 and changed its name to Link Scaffold Products North America, Inc. on April 7, 2005. On January 3, 2005, Link Scaffold Products North America, Inc. (formerly Nevada Central Products Inc.) acquired all of the outstanding shares of Link Scaffold Services Inc. in an all share transaction treated as a reverse acquisition. The company issued 9,000,000 restricted shares to acquire 100% of the company crediting $ 1 to capital stock. On February 14, 2008, Link Scaffold Products North America, Inc. disposed of all of the shares held in Link Scaffold Services Inc. in exchange for 9,000,000 shares, which are presently being held in treasury. Nature of Operations Link Scaffold Products North America Inc. is a public company listed for trading on the Pink Sheets (LKSC-P) and whose corporate headquarters are located in Edmonton, Canada.The company is currently negotiating a merger with an active company and will be filing documentation with a broker/dealer to permit the publishing of unsolicited quotes to create a market in its’ stock. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Accounting policies and procedures are listed below. The company has adopted a March 31 year end. Basis of Presentation These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP). Basis of Consolidation The financial statements do not reflect consolidated information as the only subsidiary; Link Scaffold Services Inc. was disposed of during the year ended March 31, 2008 as discussed in note 1 above. The statement of operations for the year ended March 31, 2008 provides consolidated information for discontinued operations. Earnings per Share The Company computes earnings per share in accordance with the provisions of SFAS No. 128, "Earnings per Share." SFAS No. 128, which requires the presentation of basic and diluted earnings per share ("EPS"). Basic EPS is computed by dividing income available to common stockholders by the weighted-average number of common shares outstanding for the period. Diluted EPS includes the potential dilution that could occur if options or other contracts to issue common stock were exercised or converted. The Company has not issued any options or warrants or similar securities since inception. Inventory The company considers all Scaffold equipment located on company premises as available for sale and records it at the lower of cost, determined on an average cost basis and market. Market is considered to be net replacement cost for raw materials and net realizable value for finished goods. Fixed Assets Fixed assets are carried at cost. Amortization is computed over the assets’ estimated useful lives using the declining balance method of amortization for all assets excluding Scaffold equipment which is on client premises, but is at all times available for sale, for which the straight-line method of amortization is used.
